Citation Nr: 1031092	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  03-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  

2.  Entitlement to special monthly compensation based on the need 
for aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to January 1979.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the RO which 
denied, in part, entitlement to benefits sought on appeal.  The 
Board remanded the issues on appeal for additional development in 
March 2007 and July 2008.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran's service-connected disabilities include total 
left knee arthroplasty; rated 60 percent disabling, and 
degenerative joint disease of the right knee; rated 10 percent 
disabling.  The combined rating is 70 percent.  

3.  The Veteran reported obtaining four years of college 
education and has occupational experience as chef/cook; he 
reportedly last worked in 1999.  

4.  The Veteran's service-connected disabilities are not shown to 
preclude him from securing and following substantially gainful 
employment.  

5.  The Veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his service-
connected disabilities; he is not bedridden or helpless due to 
his service-connected disabilities.  

6.  The Veteran does not have a single service-connected 
disability ratable at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he permanently housebound by reason 
of service-connected disabilities that substantially confine him 
to his dwelling or immediate premises.  

CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 
(2009).  

2.  The criteria for the award SMC based on the need for the 
regular aid and attendance or on account of being housebound have 
not been met.  38 U.S.C.A. §§ 1114, 1502(c), 1521(e), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.350, 3.351(d), 
3.352 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, letters dated in December 2003, July 2004, and 
April 2007, were sent by VA to the Veteran in accordance with the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letters were not sent prior to the August 
2002 rating decision which denied entitlement to SMC and TDIU, 
the claims were readjudicated, and supplemental statements of the 
case (SSOC) were subsequently promulgated, most recently in 
February 2010.  

The Veteran was notified of the evidence that was needed to 
substantiate his claims; of what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The 
Veteran was notified of his responsibility to submit evidence 
which showed that he was helpless or nearly so helpless as to 
require the regular aid and assistance of another person; of what 
evidence was necessary to establish TDIU and special monthly 
compensation (SMC); and why the current evidence was insufficient 
to award the benefits sought.  

In this case, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case.  The Veteran 
also advised VA in February 2010, that he had no additional 
evidence to submit and requested adjudication of his claim as 
soon as possible.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the Veteran).  

The Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  Based on a review of the claims 
file, the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

Based on the communications sent to the Veteran and his 
representative over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit in this 
case and, based on his contentions as well as the communications 
provided to him by VA, it is reasonable to expect that he 
understands what is needed to prevail.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases, when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  

In determining whether an individual is unemployable by reason of 
service-connected disability, consideration must be given to the 
type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); 
Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may 
not be considered a factor.  38 C.F.R. § 3.341 (2009).  
Unemployability associated with advancing age or nonservice-
connected disability may not be used as a basis for assignment of 
a total disability rating.  38 C.F.R. § 4.19 (2009).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  Specifically, 
the Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to secure 
and follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  

In this case, the Veteran is service-connected for bilateral knee 
disabilities, initially manifested primarily by arthritis, 
bilaterally, and instability in the left knee.  Prior to a total 
left knee arthroplasty of the left knee in June 2006, the 
combined rating for his service-connected disabilities was 50 
percent; 30 percent for degenerative joint disease and 20 percent 
for instability of the left knee, and 10 percent for degenerative 
joint disease of the right knee.  Thus, prior to June 2006, the 
Veteran did not meet the threshold requirements for TDIU.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  

Following total left knee arthroplasty in June 2006, and a 
temporary total rating for convalescence under 38 C.F.R. § 4.30, 
the Veteran was assigned a 60 percent rating for his left knee 
disability.  Together with the 10 percent rating assigned for his 
right knee disability, the combined rating was 70 percent; 
effective from August 1, 2007.  Therefore, as of August 2007, the 
Veteran satisfied one element of the schedular criteria for a 
total disability rating based on individual unemployability.  
However, the evidence must also show that he is, in fact, unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, alone.  

In this regard, the Veteran's primary complaint regarding the 
Veteran's bilateral knee disability has been severe knee pain.  
Since his left knee surgery, however, the Veteran reported that 
his left knee pain had resolved.  (See April 2007 outpatient 
note).  Although the Veteran developed deep vein thrombosis (DVT) 
in the left leg and was on Coumadin for several months following 
his knee surgery, the medication was discontinued in April 2007, 
and there have been no further complaints or flare-ups of DVT.  A 
VA orthopedic outpatient note in May 2007, showed that the 
Veteran was able to flex his left knee to 65 degrees with ease, 
and had full weight bearing without much pain.  The Veteran 
reported increased pain in his right knee and said that the off-
loading knee brace he had been prescribed for the right knee 
helped.  

When examined by VA in June 2007 (A&A examination), extension and 
flexion of the right and left knee was from zero to 70, 
bilaterally.  With the off loading knee brace removed, the 
flexion of the right knee was to 130 degrees.  There was mild 
tenderness and crepitus of the patella, and McMurray and drawer 
sign were negative, bilaterally.  Medial and lateral collateral 
ligaments were intact, and there was 1+ peripheral edema in the 
left leg.  

On VA joint examination in November 2007, the Veteran could squat 
up to 20 degrees, with discomfort.  Range of motion of the right 
knee was from zero to 80 degrees, and from zero to 50 degrees on 
the left, with pain.  With repetitive motion, flexion was 
decreased to 70 degrees on the right and 40 degrees on the left.  
There was no instability or excess laxity in either knee.  The 
examiner commented that the Veteran had mild pain and limitation 
of motion in the left knee and severe pain in the right knee.  
The diagnoses included moderately severe osteoarthritis of the 
right knee and status post arthroplasty of the left knee - 
moderately impaired mobility.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  A 
high rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  However, the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The clinical and diagnostic findings on VA examinations during 
the pendency of this appeal showed that while the Veteran 
experiences chronic knee pain, primarily on the right since his 
left knee arthroplasty, he has fairly good range of motion in 
each knee, can ambulate short distances, can drive his car and is 
generally able to perform routine tasks without difficulty.  

Although the Veteran asserted on VA examination in January 2000, 
that he retired from cooking in March 1999 due to chronic knee 
problems, the evidence shows that he was diagnosed with bladder 
cancer in March 1999, and had several surgical procedures to 
remove cancerous tumors prior to December 1999.  In fact, in a 
letter dated in December 1999, a VA physician recommended that 
the Veteran not be permitted to engage in any physical labor as 
of June 1999, due to his bladder cancer.  

The Board has considered the statements from two VA physicians, 
to the effect that the Veteran was not employable.  However, 
neither physician offered any explanation or discussion as to how 
the Veteran's bilateral knee disabilities, alone, rendered him 
incapable of working.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also 
Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miler v. 
West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when 
reached by a health care professional, is not probative without a 
factual predicate in the record.); Black v. Brown, 5 Vet. App. 
458 (1993, (medical opinion is inadequate when it is unsupported 
by clinical evidence).  

As shown by the medical reports of record, the Veteran's left 
knee pain improved significantly since his arthroplasty in 2006.  
Although he now has increased pain in the right knee and 
significant limitation of motion in both knees, the findings from 
the two most recent VA examinations showed no instability or 
excess laxity in either knee and no more than moderately impaired 
mobility.  The evidence shows that the Veteran has several 
additional nonservice-connected disabilities that clearly affect 
his ability for gainful employment, including malignant neoplasm 
of the bladder, morbid obesity, gastroesophageal reflux disease, 
sleep apnea, and chronic left shoulder arthralgia.  While the 
totality of the Veteran's medical problems may very well render 
him unemployable, a finding of TDIU for VA purposes must be based 
on service-connected disabilities, alone.  

The Board is also cognizant that the Veteran was awarded 
disability compensation by the Social Security Administration 
(SSA) in August 2000.  Upon review of that decision, the Board 
notes that the Administrative Law Judge accepted the Veteran's 
assertions that he required the assistance of others to perform 
the routine functions of everyday self-care, a fact not found by 
a VA examiner in June 2007, and not reflected by any objective 
findings in the medical reports of record.  The Judge concluded 
that the Veteran's complaints and impairment satisfied the 
criteria within SSA regulations for a finding that he was totally 
disabled.  In this regard, while SSA determinations may be 
relevant in VA disability determinations, they are not binding on 
the VA.  Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) 
(unpublished decision).  As discussed above, the Board finds that 
while the Veteran's service-connected bilateral knee disabilities 
are significantly disabling, they are shown to be totally 
incapacitating.  While the Veteran may be preclude from 
employment requiring prolonged standing, such as a line chef, he 
has four years of college education in the culinary arts and 
commercial foods industry, and is not shown to be precluded from 
working in sedentary types of employment.  

Additionally, the Board notes that the claims file was reviewed 
by the Director of VA Compensation and Pension in December 2007, 
for consideration of entitlement to TDIU base on an 
extraschedular evaluation.  After review of the claims file, the 
Director concluded that the Veteran was not unemployable by 
reason of his service-connected bilateral knee disabilities prior 
to or after his left knee arthroplasty, including during the one 
year period prior to receipt of his claim.  

The Board does not dispute that the Veteran's bilateral knee 
disabilities impact significantly on his employability as a line 
chef.  The Board believes, however, that the symptomatology 
associated with the service-connected disabilities is 
appropriately compensated by the combined 70 percent rating 
currently assigned.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Veteran's service-connected disabilities have not 
been so severely disabling as to have rendered him or the average 
person similarly situated unable to secure or follow 
substantially gainful employment, nor does the evidence of record 
reflect that his service-connected disabilities would render him 
individually unable to follow any substantially gainful 
occupation.  

The Board has considered the Veteran's lay statements, as well as 
the lay statement from the Veteran's spouse and her observations 
of the Veteran's difficulties due to his bilateral knee problems.  
The Veteran and his spouse can attest to factual matters of which 
they had first-hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, as laypersons, they are not 
competent to offer a medical opinion as to the degree of severity 
of the Veteran's service-connected disabilities.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board finds that the evidence does not 
demonstrate that the Veteran's service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful employment.  Therefore, the claim of entitlement to TDIU 
must be denied.


Special Monthly Compensation (SMC)

A veteran shall be considered to be in need of a regular A&A if 
he or she has the anatomical loss or loss of use of both feet, 
one hand and one foot, or is so helpless or blind or permanently 
bedridden as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

In determining whether a veteran is helpless or nearly so 
helpless as to require the regular A&A of another person, the 
following circumstances will be considered: Inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the veteran to 
feed himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from hazards 
or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352(a).  

Determinations that the veteran is so helpless, as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition is such as would require him 
to be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal functions 
which the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that he is so helpless as to need 
regular aid and attendance, not that there is a constant need.  
38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  
However, it is logical to infer a threshold requirement that "at 
least one of the enumerated factors be present."  Turco, 9 Vet. 
App. at 224.  "Bedridden" will be that condition which, by 
virtue of its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for a 
greater or lesser part of the day to promote convalescence or 
cure is insufficient.  38 C.F.R. § 3.352(a).  

To establish entitlement to special monthly compensation based on 
housebound status under 38 U.S.C.A. § 1114(s), the evidence must 
show that a veteran has a single service-connected disability 
evaluated as 100 percent disabling and an additional service-
connected disability, or disabilities, evaluated as 60 percent or 
more disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different anatomical 
segments or bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and due 
solely to service-connected disability or disabilities, the 
veteran is permanently and substantially confined to his or her 
immediate premises.  38 C.F.R. § 3.350(i).  

In this case, the Veteran is neither blind nor bedridden, nor 
confined to a nursing home or to a wheelchair.  While the Veteran 
ambulates primarily with the aid of a cane (and sometimes uses a 
wheelchair) as a result of his service-connected disabilities, 
the evidence reflects that he has neither the anatomical loss nor 
the loss of use of both feet, or of one hand and one foot.  
Hence, in order to meet the regulatory criteria for A&A, the 
evidence must demonstrate that the Veteran is so helpless as to 
need or require the regular aid and attendance of another person.  
38 C.F.R. § 3.350(b).  

After comprehensive review of all the evidence of record, the 
Board finds that the Veteran's service-connected disabilities, 
standing alone, do not prevent him from tending to personal care 
functions or render him bedridden.  The Veteran's service-
connected disabilities include left knee arthroplasty, rated 60 
percent disabling, and degenerative joint disease of the right 
knee, rated 10 percent disabling.  The combined schedular 
evaluation is 70 percent, effective from August 1, 2007.  

On VA aid and attendance examination in June 2007, the Veteran 
reported that he needed assistance getting in and out of bed, 
getting onto the toilet, and in and out of the tub.  The Veteran 
is able to travel beyond his home and dress himself, though he 
reported that he sometimes needed help putting on his socks, 
shoes and pants.  On examination, the Veteran had an antalgic 
gait and ambulated with use of a cane.  On rising from the chair, 
the examiner noted that the Veteran requested assistance from his 
wife, but then did not use her assistance to rise.  Similarly, 
when replacing his knee brace after examination, he did not 
require any assistance rising from the chair.  Extension and 
flexion of the right and left knee was from zero to 70, 
bilaterally.  With the off-loading knee brace removed, flexion in 
the right knee was to 130 degrees.  There was mild tenderness and 
crepitus of the patella, and McMurray and drawer sign were 
negative, bilaterally.  Medial and lateral collateral ligaments 
were intact, and there was 1+ peripheral edema.  Hip flexors 
while sitting were 5/5, bilaterally, and his spine, trunk and 
neck appeared normal.  The Veteran was able to walk more than 20 
feet without assistance.  The examiner opined that the Veteran 
did not demonstrate deficits which would necessitate aid and 
attendance of another person.  He noted that while the Veteran's 
obesity caused some difficulty rising from a chair and that he 
was not able to be on his feet for any significant period of 
time, he did not require the assistance of another person.  

The Board notes that the June 2007 VA medical opinion is the only 
opinion of record to address the issue of the Veteran's need for 
aid and attendance, and is the most probative opinion of record.  

In this case, the evidence of record does not show that the 
Veteran is impaired by his service-connected disabilities to the 
extent that he is unable to protect himself from the ordinary 
hazards or dangers incident to his daily environment.  In short, 
the evidence simply does not show that he requires regular aid 
and attendance due to his service-connected disabilities, alone.  
Based upon the medical evidence of record, the Board finds that 
the preponderance of the evidence clearly weighs against 
entitlement to SMC based on a need for the regular aid and 
attendance of another person.  

Finally, the evidence does not show that the Veteran is 
housebound or confined to his immediate premises due to his 
service-connected disabilities.  Moreover, the Veteran does not 
have a single service-connected disability rated 100 percent 
disabling.  A single disability rated 100 percent is a threshold 
requirement for housebound status.  Thus, the analysis need 
proceed no further.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal terminated 
because of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, entitlement to special monthly compensation based 
upon being housebound is denied.  

ORDER

Entitlement to TDIU is denied.  

Entitlement to SMC based on the need for regular aid and 
attendance or on account of being housebound is denied.  


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


